ORDER
PER CURIAM.
The Boeing Company (hereinafter, “Employer”) appeals from the decision of the Labor and Industrial Relations Commission (hereinafter, “the Commission”) granting Stanley Cain (hereinafter, “Claimant”) workers’ compensation benefits relating to his repetitive trauma of the lumbar spine which was determined to be work-related as an occupational disease. Employer raises three issues on appeal. First, Employer claims the Commission erred in ruling Claimant’s repetitive trauma was caused by his work as a machinist for Employer, but rather, was an ordinary *299disease of life. Second, Employer alleges the Commission erred as a matter of law in holding Claimant was permanently and totally disabled solely as a result of his occupational disease. Finally, Employer claims the Commission erred in awarding Claimant temporary total disability benefits, past medical expenses, and future medical treatment because Claimant’s repetitive trauma was not compensable in that it was not work-related.
We have reviewed the briefs of the parties and the record on appeal and find the Commission’s decision is supported by competent and substantial evidence and is not against the overwhelming weight of the evidence. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 223 (Mo. banc 2003). An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the Commission’s decision pursuant to Rule 84.16(b).